Case 1:16-cv-00853-MSG Document 704 Filed 09/10/21 Page 1 of 2 PageID #: 13645




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 AMGEN INC.,                                      :
                                                  :
                Plaintiff,                        :
                                                  :
        v.                                        :             Civ. No. 16-853-MSG
                                                  :             CONSOLIDATED
 AMNEAL PHARMACEUTICALS LLC,                      :
 et al.,                                          :
                                                  :
                Defendants.                       :
                                                  :

                                  MEMORANDUM ORDER

       On February 24, 2021, the Court held a telephonic pre-trial conference regarding an

upcoming bench trial. (D.I. 629). Intervenor Slate Run Pharmaceuticals, LLC (“Slate Run”) has

now filed a motion to seal and redact the transcript from that conference. (D.I. 650).

       There is a well-established presumption under federal common law that the public has a

right to inspect and copy judicial records. Bank of Am. Nat’l Trust & Sav. Ass’n v. Hotel

Rittenhouse Assoc., 800 F.2d 339, 343 (3d Cir. 1986); Publicker Indus., Inc. v. Cohen, 733 F.2d

1059, 1066 (3d Cir. 1984). A party seeking to overcome the presumption bears the burden of

showing “that the material is the kind of information that courts will protect and that disclosure

will work a clearly defined and serious injury to the party seeking closure.” In re Avandia Mrktg.,

Sales Practices & Prods. Liab. Litig., 924 F.3d 662, 672 (3d. Cir. 2019). For example, “courts

may deny access to judicial records … where they are sources of business information that might

harm a litigant’s competitive standing.” Littlejohn v. Bic Corp., 851 F.2d 673, 678 (3d Cir. 1988).

       In the pending motion, Slate Run seeks to redact two types of information: (1) the fact that

Slate Run has an investor, and (2) the name of that investor.
Case 1:16-cv-00853-MSG Document 704 Filed 09/10/21 Page 2 of 2 PageID #: 13646




        Slate Run has failed to show that it would suffer a clearly defined and serious injury to its

competitive standing for the public to know that the Company has an investor. Indeed, it is difficult

to imagine how such a fact could cause an injury when the presence of an investor in a business is

fairly common. Slate Run itself recognized the weakness of its position when it took the sensible

approach and revealed the existence of the investor in the public version of an unrelated filing.

(See D.I. 690 at 1 (discussing the desire to keep “the identity of [Slate Run’s] investor private”)).

        On the flip side, Slate Run has carried its burden in showing that the name of this particular

investor should be kept confidential given that: (1) the details of the relationship between Slate

Run and its investor was not relevant to the issues in this dispute (see, e.g., D.I. 623; D.I. 624); and

(2) revealing the name of this particular investor would significantly harm Slate Run’s ability to

compete for and negotiate future business contracts with customers.

        NOW, this 10th day of September, 2021, it is HEREBY ORDERED that:

        1.      Slate Run’s Motion to Seal and Redact Transcript (D.I. 650) is GRANTED IN

PART and DENIED IN PART;

        2.      The transcript of the February 24, 2021 teleconference (D.I. 629) shall placed

UNDER SEAL; and

        3.      Slate Run shall file a PUBLIC-REDACTED VERSION of the transcript that

redacts the specific identify of the investor (see, e.g., D.I. 650-3 at 13:12) but not the existence of

the investor (see, e.g., id. at 8:14-18).

                                                BY THE COURT:



                                                /s/ Mitchell S. Goldberg
                                                MITCHELL S. GOLDBERG, J.




                                                   2
